THEAITORNEY                    GENERAL
                             OFTEXAS




 Honorable   John H. Winters
 State Department of Public       Welfare
 Austin,   Texas
                      Opinion    No. WW-210

                      Re:     Authorization     of County Boards of
                              School Trustees      to provide social
                              security    coverage   under Senate
                             ~Bill No. 220, Acts of the 55th Leg-
I 1                           islature,    Regular Session,   and re-
                              lated questions.

 Dear Mr. Winters:

             Your request     for an Opinion    dated July 11, 195’7,
 propounds   the following      questions for   our consideration:

            1.  What shall be the       source of the employ-
      ers’ matching contributions        for county school
      personnel  whose salaries   or     compensation   are
      paid from either  the county       transportation   fund
      or the county administration         fund?

            2.    What shall be the source of the employ-
      ers’ matching contribution      in connection    with
      cooperative    teacher   units authorized    by Section
      1, subdivision     (3) C of Article    2922-13 of Ver-
      non’s Civil    Statutes?

             The foregoing  questions  relate to the construction
 of Senate   Bill  No. 220, Acts of the 55th Legislature,   Regular
 Session.    Section  3 of said Bill provides   in part as follows:

              “The a . . employer I s matching contributions,
       required   by Federal regulations,       shall be paid into
       the fund from which each person is paid his salary,
       s . . by,~~the state or subdivision,        as the case may
       be, which is required      by law to pay the salary,
        . . . of such person.       In those cases,     . . . where
       the salary,   . . .  of   a  person   comes  from  more than
       one source,   each of said sources       shall pay its pro-
       rata share of the employer’s        matching contribution.
       The administrative     costs    of the program shall be
                                                                         .




Honorable    John H. Winters,       page 2      (WW-210)



       pro-rated    and paid     In like   manner.     . . .I1

            The Source of the moneys paid into the County Admin:
istration   Fund is the State Available       School Fund.        arts.  2700,
2701,   3888 and 2827a, v.c.s.     From  this   Fund    the   salaries   of
various   administrative  personnel,    Including     the   salaries    of  the
County Superintendent    and his authorized       assistants,       are paid.

             The Source of moneys paid Into the County Transporta-
tion Fund is the State Foundation              School Fund.     Art. 2922-15,
Sec. 2, V.C.S.       From this Fund the salaries           and compensation    of
authorized     personnel    who maintain       the county transportation
system are paid.         We think     it clear   that Section    3 of Senate
Bill   220 requires      that the State allocation         of funds to both the
County ~dmlnistration         Fund and the County Transportation          Fund
be increased      in an amount sufficient         to cover the employers’
matching contribution         for authorized      employees whose salaries
and compensation        are paid from either        of said funds and who have
qualified     for social     security    coverage    pursuant to applicable
federal    regulations.

              With respect     to cooperative      teacher    units,    authorized
by Section      1, subdivision    (3) C of Article        2922-13 of Vernon’s
Civil    Statutes,    the source of the funds necessary             for the pay-
ment of the salaries         or compensation     of such personnel         is the
participating       School Districts.        Each District     contributes        a
pro-rata     share of the funds in accordance           with a formula basis
prescribed      by the foregoing      statutory    provision.      We think it
immaterial      that the original      source of the funds contributed              by
a school     district    for such purposes      may in part have been the
Foundation      School Fund of the State,        for it is clear that the
immediate source is the funds of the School District                    Itself.
The State in such cases merely assists              the local     school     dis-
tricts    in meeting an obligation         which belongs      primarily      to the
School District.

             It is the local       school    districts,    and not the State,
that make the pro-rata         salary payments to the County Board of
School    Trustees.    We conclude,       therefore,     that pursuant to Sec-
tion 3 of Senate Bill        220, the participating          school   districts
should each contribute         its pro-rata      share of the employers’
matching contribution        for cooperative        personnel   who have quall-
fled   for social   security      coverage    under applicable      federal
regulations.
-   --




         Honorable         John H. Winters,     page    3     (ww-210)


                                                 SUMMARY

                      1.  Section   3 of Senate Bill 220, requires
               that the State allocation        of funds to both the
               County Administration       Fund and the County Trans-
               portation   Fund be increased       in an amount suffi-
               cient to cover the employers         matching contribu-
               tion for authorized       employees whose compensation
               is paid from said allocations         and who have quali-
               fied for social     security    coverage   under applica-
               ble federal    regulations.

                      2.  The participating     school     districts
               should each contribute       its pro-rata      share of the
               employers'   matching contribution        for school    co-
               operative   personnel   who have qualified         for social
               security   coverage   under applicable       federal   regu-
               lations.

                                                       Very truly    yours,

                                                       WILL WILSON
                                                       Attorney General       of Texas




                                                            Leonard PassmoLre       -
         LP:jl:wb                                           Assistant

         APPROVED:

         OPINION COMMITTEE

         H. Grady Chandler,          Chairman
         J. C. Davis Jr.
         Fred Werkenthin
         Grundy Williams

         REVIEWEDFOR THE ATTORNEYGENERAL

         BY:        Geo.    P. Blackburn